Order entered February 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01218-CV

                          IN THE INTEREST OF A.E.B., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-04970

                                            ORDER
       By postcard dated December 13, 2018, we directed court reporter Glenda Finkley to file,

within thirty days, either the record or written verification no hearings were recorded or appellant

had not requested the record. To date, however, Ms. Finkley has not responded.

       Because the appeal cannot proceed without the issue of the reporter's record being

resolved, we ORDER Ms. Finkley to file, no later than March 1, 2019, either the record or the

requested verification.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and, the parties.




                                                       /s/   KEN MOLBERG
                                                             JUSTICE